In this action the plaintiff seeks to recover damages he has sustained through expenses incurred in caring for his minor son, Benjamin Barrows, who suffered injuries in an automobile accident in which the cars of the defendants were involved. The case was tried below with the case of Benjamin Barrows, b.n.f., v. HomerE. Powell et al, ante, page 109, 29 A.2d 708. It was also heard here with that case, and involves the same questions. For the reasons specified in our opinion in that case judgment in thiscase is affirmed.